

116 S4557 IS: COVid Enrollment Response Act
U.S. Senate
2020-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4557IN THE SENATE OF THE UNITED STATESSeptember 10, 2020Ms. Baldwin (for herself, Mr. Booker, Ms. Smith, Ms. Cortez Masto, Ms. Hirono, Mr. Merkley, Mr. Blumenthal, and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo support efforts to provide intensive, individualized assistance for enrolling in health care coverage.1.Short titleThis Act may be cited as the COVid Enrollment Response Act or the COVER Act.2.Intensive, individualized assistance for enrolling in health careSection 1311(i)(6) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(i)(6)) is amended—(1)by striking Grants under this subsection shall be made from and inserting the following:(A)In generalGrants under this subsection shall be made from funds appropriated under subparagraph (B) and; and(2)by adding at the end thereof the following:(B)Appropriation(i)AmountOut of any funds in the Treasury not otherwise appropriated, there are hereby appropriated, to carry out this subsection, $150,000,000 for fiscal year 2020, and $600,000,000 for fiscal year 2021.(ii)Allotments(I)In generalPayments of allotments under this subparagraph shall be made as soon as possible and remain available until expended.(II)Number of uninsuredFifty percent of the funds appropriated under this subparagraph for a fiscal year shall be expended in annual allotments for a State and the District of Columbia in proportion to the number of uninsured individuals in such State or District during calendar year 2018, as demonstrated by American Community Survey State-level data.(III)Recipients of unemployment insuranceFifty percent of the funds appropriated under this subparagraph for a fiscal year shall be expended in quarterly allotments for a State and the District of Columbia in proportion to the average number of recipients of unemployment insurance in the State or Districts, including all categories of assistance, during the most recent calendar quarter for which data are available from the Department of Labor.(iii)UseNotwithstanding any other provision of this subsection, funds described in this subparagraph shall be—(I)used at any point during the calendar year to facilitate enrolling individuals into and maintaining individuals’ coverage in State Medicaid plans under title XIX of the Social Security Act, State Children’s Health Insurance Programs under title XXI of such Act, qualified health plans, COBRA continuation coverage, group health plans offered to furloughed employees on the same terms they are offered to other employees, and other health coverage programs sponsored by States and localities, with counseling and assistance provided by entities that assume a fiduciary duty to act in such individuals’ best interests;(II)used to develop relationships with State workforce agencies (and, at the entity’s option, employers) through which an entity funded through this subparagraph reaches out to individuals losing employment and helps them enroll into minimum essential coverage;(III)awarded to organizations (which may include agencies of States or political subdivision using hired or rehired employees) with a demonstrated capacity to perform the duties specified in paragraph (3) (extended, for purposes of this subparagraph, to include all programs described in subclause (I)) and this subparagraph, including relationships with and experience in successfully serving laid-off and furloughed workers, residents of rural areas and communities of color, low-income individuals, members of immigrant families, and other historically underserved populations;(IV)awarded to organizations, within each State, that include at least two organizations located in the State serviced by such organizations, at least one of which is a community-based and consumer-oriented nonprofit group; and(V)used to supplement rather than supplant other funding, staffing, and programming provided under this subsection.(iv)DefinitionFor purposes of this subparagraph, the term COBRA continuation coverage means continuation coverage provided pursuant to part 6 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (other than under section 609), title XXII of the Public Health Service Act, section 4980B of the Internal Revenue Code of 1986 (other than subsection (f)(1) of such section insofar as it relates to pediatric vaccines), or section 8905a of title 5, United States Code, or under a State program that provides comparable continuation coverage. Such term does not include coverage under a health flexible spending arrangement under a cafeteria plan within the meaning of section 125 of the Internal Revenue Code of 1986..